IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1700-08



ARMANDO VELASQUEZ, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
NUECES COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.
 
ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i), 
because the petition does not contain a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the COURT OF CRIMINAL APPEALS within thirty days after the date of this order.

En banc
Filed: January 14, 2009
Do Not Publish